UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7740



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

TODD WALLACE KLEIN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, District
Judge. (CR-91-425-A, CA-95-654-AM)


Submitted:   February 29, 1996             Decided:   April 4, 1996


Before WIDENER and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Todd Wallace Klein, Appellant Pro Se. Bernard James Apperson, III,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm substantially on the reasoning of the district court.

United States v. Klein, Nos. CR-91-425-A; CA-95-654-AM (E.D. Va.
Oct. 3, 1995). We find that Klein did not clearly waive his right

to challenge his sentence under 28 U.S.C. § 2255 in the plea agree-

ment. However, as the district court noted, the motion fails on the
merits. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2